2003 LTIP - Restricted Shares/RSUs Exhibit 10at

AGREEMENT (the "Agreement") dated _________ (the "Grant Date") providing for a
grant of _________ shares of common stock by C. R. Bard, Inc., a New Jersey
corporation (the "Corporation"), to [NAME] of [CITY/STATE OF LEGAL RESIDENCE],
an employee of the Corporation or one of its Subsidiaries (the "Employee"):

The Corporation has duly adopted the 2003 Long Term Incentive Plan of C. R.
Bard, Inc., as amended from time to time (the "Plan"), for selected employees, a
copy of which is attached hereto and incorporated herein by reference. Any term
capitalized herein but not defined shall have the same meaning as set forth in
the Plan. In accordance with the Plan, the Committee has determined that the
Employee will receive a grant of Shares, subject to the conditions set forth
below (the "Restricted Shares").

Grant of the Restricted Shares

. As of the Grant Date, the Corporation hereby grants to the Employee _________
Restricted Shares, on the terms and conditions hereinafter provided.



Vesting

.



[Performance-based and/or time-based vesting criteria (the "Restricted Period")]

If the Employee's Employment with the Corporation and its Subsidiaries is
terminated during the Restricted Period by reason of death or Disability, the
Restricted Period shall immediately terminate and such Restricted Shares shall
become vested.

If the Employee's Employment with the Corporation and its Subsidiaries is
terminated during the Restricted Period for any reason other than death or
Disability, the Committee may, in its sole discretion, terminate the Restricted
Period with respect to some or all of the Restricted Shares, so that such
Restricted Shares shall become vested. If the Restricted Shares have not become
vested in accordance with Sections ___ and ____, and to the extent the Committee
does not exercise its discretion to terminate the Restricted Period with respect
to all Restricted Shares pursuant to the foregoing sentence, such Restricted
Shares shall immediately terminate and be forfeited upon termination of
employment (including any right to vote such Restricted Shares and receive
dividends with respect thereto).

[Notwithstanding the foregoing, the Restricted Shares shall become vested on the
seventh anniversary of the Grant Date.]

Notwithstanding anything to the contrary in the Plan or this Agreement, upon the
occurrence of a Change of Control, the Restricted Shares shall immediately
become vested.

No Right to Continued Employment. The granting, issuance or vesting of the
Restricted Shares hereunder shall impose no obligation on the Corporation or any
affiliate to continue the employment of the Employee and shall not lessen or
affect the Corporation's or any affiliate's right to terminate the employment of
such Employee.

Rights as a Stockholder

. The Employee shall be the record owner of the Restricted Shares unless and
until such Restricted Shares shall terminate and be forfeited pursuant to
Section 2 hereof. As record owner, the Employee shall be entitled to all rights
of a holder of common stock of the Corporation, including, without limitation,
voting rights with respect to such Restricted Shares and the right to receive
all dividends paid on such Restricted Shares;
provided
,
however
, that the Restricted Shares shall be subject to the limitations on transfer and
encumbrance set forth in Sections 5 and 6
.



Certificates

.



Certificates evidencing the Restricted Shares shall be issued under the Plan by
the Corporation as soon as practicable following the Grant Date and, when
issued, shall be registered in the name of the Employee on the stock transfer
books of the Corporation and deposited by the Employee with the Corporation. The
certificates shall remain in the physical custody of the Corporation or its
designee at all times prior to the vesting of the Restricted Shares pursuant to
Section 2. As a condition to the issuance of the Restricted Shares, the Employee
shall deliver to the Corporation a stock power, duly endorsed in blank, relating
to the Restricted Shares. No certificates shall be issued for fractional Shares.
The certificates shall bear the following, or a substantially similar, legend:

The transferability of this certificate and the shares of common stock
represented hereby is subject to the terms and conditions, including forfeiture,
contained in the 2003 Long Term Incentive Plan of C. R. Bard, Inc. and an
Agreement entered into between the registered owner and C. R. Bard, Inc. Copies
of such Plan and Agreement are on file in the executive office of C. R. Bard,
Inc., 730 Central Avenue, Murray Hill, New Jersey 07974.

When the Restricted Shares have become vested, the Corporation shall deliver
within 60 days after such vesting to the Employee, or the Employee's legal
representative, beneficiary or heir, a certificate or certificates, without the
legend referred to in Section 5(a) above, for such Shares. At such time, this
Agreement shall terminate as to those Shares.

If the Corporation determines that any issuance or delivery of Shares to the
Employee pursuant to this Agreement will violate the requirements of any
applicable federal or state laws, rules or regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, or the
Act), such issuance or delivery may be postponed until the Corporation is
satisfied that the distribution will not violate such laws, rules or
regulations. Any such Shares shall be subject to such stop transfer orders and
other restrictions as the Committee or the Corporation may deem advisable under
the Plan or the rules, regulations, and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed and
any applicable federal, state or foreign laws, rules or regulations.
Certificates delivered to Employees may bear such legends as the Corporation may
deem advisable.

Transferability. The Restricted Shares may not, at any time prior to becoming
vested pursuant to Section 2, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Employee otherwise than by will or by
the laws of descent and distribution, and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Corporation or any affiliate; provided, however, that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. The Employee may designate a
beneficiary, on a form supplied by the Corporation, who may receive the
Restricted Shares under the terms hereof in the event of the Employee's death.
No such permitted transfer of the Restricted Shares to heirs or legatees of the
Employee shall be effective to bind the Corporation unless the Corporation shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee or the Corporation may deem necessary to establish the validity of
the transfer and the acceptance by the transferee or transferees of the terms
and conditions hereof.

Withholding. The Employee may be required to pay to the Corporation or one of
its Subsidiaries, and the Corporation or one of its Subsidiaries shall have the
right and is hereby authorized to withhold, any amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the grant, issuance or vesting of the Restricted Shares, as a condition to such
grant, issuance or vesting, or as a result of any payment or transfer under or
with respect to the Restricted Shares. The Committee may take such other action
as may be advisable in the opinion of the Corporation to satisfy all obligations
for the payment of such withholding taxes. The Employee may elect to pay all or
a portion of the minimum amount of taxes required to be withheld by (a) delivery
of Shares or (b) having Shares withheld by the Corporation from any Shares that
would have otherwise been received by the Employee, such Shares in either case
having an aggregate Fair Market Value at the time of payment equal to the amount
of such withholding taxes.

Securities Laws. Upon the issuance, vesting or delivery of any Restricted
Shares, the Employee will make or enter into such written representations,
warranties and agreements as the Corporation may reasonably request in order to
comply with applicable securities laws or with this Agreement.

Notices. Any notice required or permitted under this Agreement shall be deemed
given when delivered personally, or when deposited in a United States Post
Office as registered mail, postage prepaid, addressed, as appropriate, either to
the Employee at his or her address hereinabove set forth or such other address
as he or she may designate in writing to the Corporation, or to the Corporation,
Attention: Secretary, at 730 Central Avenue, Murray Hill, New Jersey 07974, or
such other address as the Corporation may designate in writing to the Employee.

Failure to Enforce Not a Waiver

. The failure of the Corporation to enforce at any time any provision of this
Agreement shall in no way be construed to be a waiver of such provision or of
any other provision hereof.



No Limitation on Rights of the Corporation

. The grant of the Restricted Shares shall not in any way affect the right or
power of the Corporation to make adjustments, reclassification or changes in its
capital or business structure, or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any part of its business or assets.



Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES.

Restricted Shares Subject to Plan. By entering into this Agreement, the Employee
agrees and acknowledges that the Employee has received and read a copy of the
Plan and the related prospectus. The Restricted Shares are in all respects
governed by the Plan and subject to all of the terms and provisions thereof. The
terms and provisions of the Plan as it may be amended from time to time are
hereby incorporated herein by reference. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.

Signature in Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
on the day and year first above written.



C. R. BARD, INC.



By: ___________________________________

[NAME]

[TITLE]



The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Agreement.



___________________________________ ____________________

Employee's Signature Date



 

___________________________________

Print Name



 

 